 WILLEY'S EXPRESSWilley'sExpress,Inc.andInternationalBrother-hood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,TruckDrivers UnionLocal#170, Petitioner.Case 1-RC-1823131May 1985DECISION AND DIRECTION -BY CHAIRMAN DOTSON ANDMEMBERSHUNTER AND DENNISThe National Labor Relations Board has consid-ered determinative challenges in and objections toan electionheld 13 September 1984 and the hearingofficer's report recomrilending- disposition of them.The election was conducted pursuant to a Stipulat-ed Election Agreement. The tally of ballots shows10 for and 10 against the Petitioner, with 2 chal-lenged ballots.The Board has reviewed the record in light of.the Employer's exceptions and brief and the Peti-tioner's answering brief and adopts the hearing offi-cer's findings and recommendations' only to theextent consistent with this Decision and Direction.The Employer - has excepted, inter alia, to thehearing officer's recommendation that its Objection,11 be overruled. For the-reasons set forth below,we find merit in this exception.2At all times material herein, the Employer hasprovided vision and dental insurance to the unitemployees. These insurance benefits have been pro-vided through the Employer's participation in the.Northern New England Benefit Trust. One of thetrustees for this trust fund is the Employer's presi-dent Gibbons. The trust fund is composed of bothemployer and union trustees. According to Gib-bons, the unit employees are legitimately coveredunder this trust fund because the Employer is al-ready a contributor to the fund, through its collec-tive-bargainingagreementwith a sister local,Teamsters Local 633, for certain employees of itsConcord, New Hampshire location. Gibbons testi-fied that the status of contributor entitles the Em-ployer to include under the fund's coverage theiWe adopt the heanng officer's recommendation that the challengesto the ballots cast by employees John Hulse and Robert Richard be over-ruled.We thus agree with the heanngofficer'sfindings that Hulse andRichard are regular employees as opposed to casual employees and aretherefore eligible votersContrary to the Employer's assertions, therecord evidence does not support the claim that the parties intended that"regular"in the unitdescription of the Stipulated Election Agreement belimited to the meaningurged by the Employer Rather, on the basis ofthe record beforeus, itappears that the parties' use of the term was themeaningcommonly applied by the Board Therefore, like the hearing of-ficer,we have applied the Board's traditional community-of-interestsstandards in resolving the unit placement issues involving Hulse andRichard-2 In view of our disposition of this case,we find it unnecessary to ad-dress the Employer's other exceptions and to pass on its remaining objec-tionsNo exceptions were filed with respect to the heanng officer's rec-ommendationsto overrule the Petitioner's objections631nonunion employees at its Shrewsbury, Massachu-setts terminal involved herein.'-The Employer's Objection - II states'-The Union brought pressure upon the North-ern New England Trust to terminate the visionand dental portion of the Employer's insuranceprogram for its non-Union employees whichTheUnion's effort was designed to disqualify thosedrivers from such insurance because of theirnon-Union status and _to present the Union asthe only source of comparable insurance cov-erage.-The hearing officer found, as supported by therecord, that, approximately a week before the- elec-tion,UnionBusinessAgent Foley became awarethat- the unit employees were receiving the. dentaland vision insurance benefits. Foley then proceededto investigate to ascertain if the Employer's partici-pation in this trust - fund -as it'pertained to itsShrewsbury terminal employees was- legal. Aftersome investigation,Foley told employee ButchFlynn, a few days before the election, that theShrewsbury terminal employees'were illegally cov-_ered under the trust fund. Foley' also reported thismatter to various union officials, including his su-perior-,Teamsters InternationalVicePresidentMcCarthy. Contrary to Gibbons' testimony, Foleytestified that he believed that an employer partici-pating in the fund had to be a party to a collective-bargaining agreement specifically covering the unitemployees before insurance benefits, could be ex-tended to them.The hearing officer found that Foley's investiga-tion as to the legality of the Employer's participa-tion in the insurance fund did not interfere with orcoerce employees in the exercise of a free choice indeciding whether or not they desire union repre-sentation.On this basis, the hearing officer recom-mended that the Employer's Objection 11 be over-ruled. In its exceptions to the hearing officer's rec-ommendation, the Employer contends that thehearing officer erredwhen she failed to findFoley's conduct constituted an implied threat toemployees that they would lose their current insur-ance coverage unless they chose union representa-tion.We agree.We find that Foley's statement to employeeFlynn is coercive and reasonably tended to inter-ferewith the election. The statement is objection-able regardless of whether the trust fund coveragefor the unit employees is in factillegal;whetherFoley, in another context, otherwise had a right asa union representative to activate an investigationof the Employer's participation in the fund; and275 NLRB No. 89 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhether any action was taken by the trust fund toterminate such benefits at any time.In light of Foley's actions, we find that his state-ment is comparable to, the employer threats foundinSure-Tan.3InSure-Tan,the Board adopted theadministrative law judge's findings and held thatthe employer. had illegally threatened its employ-ees-who were undocumented aliens-when itasked them if they had immigration papers or'greencards."4 The Board found that the employ-er's inquiry conveyed, a thinly. veiled threat to-notify theImmigrationService because they hadsupported the union.' The employer's inquiry inSure-Tanoccurred shortly after the union had wona representation election ' among these employees.InSure-Tan,itmade no difference that the employ--ees involved-were undocumentedaliens and, in adifferent - context, the employer's inquirymighthave been-proper.,What appears critical inSure-Tanis the timing ofthe employer's remarks in relation to influencingunion support. That same factor ' is present in theinstantcase. Foley's statement to Flynn admittedlywas made afew days before the scheduled elec-tion.The record reveals that Flynn, in turn, re-layed Foley's statement to at least one other em-ployee,Norman Lamothe. Lamothe testified that,prior to the election, he discussed with severalother employees the Union's opinion that: they3Sure=Tan,Inc, 234 NLRB 1187, 1190-1191 (1978), enfdin relevantpart, sub nom.NLRB v Sure-Tan, Inc,672 F 2d 592 (7th Cir 1982), affdin part,revd in part, and remandedsub nomSure-Tan, Inc. YNLRB,104 S.Ct. 2803 (1984)4 Ibidwere illegally covered under the trust fund. Thus,itwas inevitable for these employees to infer thatthere was only one sure way to keep these insur-ance benefits-vote for union representation.For the reasons above, and noting the closenessof the election, 5 we find, contrary to the, hearingofficer, that the conduct of Union Business AgentFoley warrants setting aside the election and di-recting a second election in the event that the re-vised tally of ballots, which includes the ballots ofHulse and Richard, shows that the Union has re-ceived a majority of the valid ballots cast.DIRECTIONIT IS DIRECTED that the Regional Director,within 10 days of the date of this Decision and Di-rection, open and count the ballots of John Hulseand Robert Richard, prepare a revised tally of bal-lots, and have it served on the parties. In the eventthat the revised tally of ballots shows that the Peti-tioner' has not received a majority of the valid bal-lots cast, the Regional Director shall issue a certifi-cation of results pursuant to the Board's Rules andRegulations. In the event that the revised tally ofballots shows that the Petitioner, has received a ma=jority of the valid ballots cast, the following will beapplicable.[Direction of second election omitted from publi-cation.].IT IS 'FURTHER DIRECTED that the case is ' re-manded to the Regional Director for Region I forfurther processing consistent with this decision.5Rexall Corp,272 NLRB 316 (1984)